 1   Bruce H Orr, OSB No. 813297
     Email: bho@wysekadish.com
 2   Wyse Kadish LLP
     900 SW Fifth Ave, Ste 2000
 3   Portland, OR 97204
     Phone: 503 228-8448
 4   Fax: 503 273-9135

 5   Attorney for Tasha Teherani-Ami, in her capacity as
     the trustee of the Sonja Dinihanian GST Trust DTS 1/1/11
 6

 7

 8

 9

10

11

12

13                              UNITED STATES BANKRUPTCY COURT

14                                  FOR THE DISTRICT OF OREGON

15   In re:                                            )     Case Nos.
                                                       )     19-31883-dwh11 (Lead case)
16   15005 NW Cornell LLC and                          )     19-31886-dwh11
                                                       )
17   Vahan M. Dinihanian, Jr.                          )     Jointly Administered Under
                                                       )     19-31883-dwh11
18                                 Debtor(s).          )
                                                       )     TASHA TEHERANI-AMI’S MOTION, IN
19                                                     )     HER CAPACITY AS THE TRUSTEE OF
                                                       )     THE SONJA DINIHANIAN GST TRUST
20                                                     )     DTS 1/1/11, FOR EXTENSION OF TIME
                                                       )     TO SUBMIT BALLOT
21                                                     )
                                                       )
22
                                       LBR 7007-1(a)(1) Certification
23
              Counsel for Tasha Teherani-Ami (“Ms. Teherani-Ami”), in her capacity as the trustee of
24
     the Sonja Dinihanian GST Trust DTS 1/1/11 (the “Trust”) certifies that the parties made a good
25
     forth effort through counsel to confer in an attempt to resolve the matters in this motion, however,
26
PAGE 1 - TASHA TEHERANI-AMI’S MOTION, IN HER CAPACITY AS THE                       WYSE KADISH LLP
                                                                                          Suite 2000
TRUSTEE OF THE SONJA DINIHANIAN GST TRUST DTS 1/1/11, FOR EXTENSION                 900 SW Fifth Avenue
                                                                                   Portland, Oregon 97204
OF TIME TO SUBMIT BALLOT                                                                (503) 228-8448
                                                                                  Facsimile: (503) 273-9135


                          Case 19-31883-dwh11         Doc 418      Filed 09/07/21
 1   after an exchange of emails, they have been unable to do so.

 2                                                Motions

 3          The Trust, by and through her attorneys, moves the Court under FRBP 9006(b)(2) for an

 4   order extending the deadline to September 3, 2021, so the ballots the Trust submitted on that date

 5   may be counted regarding the Debtors’ proposed Second Amended Joint Plan of Reorganization

 6   Dated July 22, 2021 (Dkt #402)(“July Plan”).

 7                                        Procedural Background

 8          The debtors filed their July Plan on July 23, 2021. The Court approved the associated

 9   disclosure statement on July 26, 2021. Debtors served the order including the ballot form on July

10   30, 2021. The deadline for submission of a ballot was August 31, 2021. The Trust filed its ballots

11   on September 3, 2021.

12                                               Conclusion

13          The Trust requests an order extending the deadline to submit ballots to September 3, 2021,

14   so that the Trusts ballots which have been submitted can be accepted and counted.

15          Dated September 7, 2021.

16                                                       WYSE KADISH LLP

17
                                                          /s/ Bruce H. Orr
18                                                       Bruce H. Orr, OSB No. 813297
                                                         bho@wysekadish.com
19                                                       Telephone: (503) 228-8448
                                                         Facsimile: (503) 273-9135
20                                                       Of Attorneys for Tasha Teherani-Ami, in her
                                                         capacity as the trustee of the Sonja Dinihanian
21                                                       GST Trust DTS 1/1/11

22

23

24

25

26
PAGE 2 - TASHA TEHERANI-AMI’S MOTION, IN HER CAPACITY AS THE                      WYSE KADISH LLP
                                                                                         Suite 2000
TRUSTEE OF THE SONJA DINIHANIAN GST TRUST DTS 1/1/11, FOR EXTENSION                900 SW Fifth Avenue
                                                                                  Portland, Oregon 97204
OF TIME TO SUBMIT BALLOT                                                               (503) 228-8448
                                                                                 Facsimile: (503) 273-9135


                         Case 19-31883-dwh11          Doc 418       Filed 09/07/21
 1                                     CERTIFICATE OF SERVICE

 2          I certify that on the date below, I caused the above pleading to be served on counsel for the

 3   parties in this proceeding and other interested parties requesting notice through the Court's

 4   CM/ECF system, and, on those not a part of CM/ECF, by first class U.S. mail, including:

 5          NONE

 6
            DATED: September 7, 2021.
 7

 8                                                         /s/ Bruce H. Orr
                                                           Bruce H. Orr, OSB No. 813297
 9

10

11          Dated: September 7, 2021.

12                                                         WYSE KADISH LLP

13
                                                            /s/ Bruce H. Orr
14                                                         Bruce H. Orr, OSB No. 813297
                                                           bho@wysekadish.com
15                                                         Telephone: (503) 228-8448
                                                           Facsimile: (503) 273-9135
16                                                         Of Attorneys for Tasha Teherani-Ami, in her
                                                           capacity as the trustee of the Sonja Dinihanian
17                                                         GST Trust DTS 1/1/11

18

19

20

21

22

23

24

25

26
                                                                                   WYSE KADISH LLP
                                                                                          Suite 2000
                                                                                    900 SW Fifth Avenue
                                                                                   Portland, Oregon 97204
                                                                                        (503) 228-8448
                                                                                  Facsimile: (503) 273-9135


                          Case 19-31883-dwh11          Doc 418     Filed 09/07/21
 1                                   CERTIFICATE OF SERVICE

 2           On September 7, 2021, I served copies of the above TASHA TEHERANI-AMI’S
     MOTION, IN HER CAPACITY AS THE TRUSTEE OF THE SONJA DINIHANIAN GST
 3   TRUST DTS 1/1/11, FOR EXTENSION OF TIME TO SUBMIT BALLOT on the following
     entitled to notice:
 4
            1) through CM/ECF:
 5
      Douglas R. Pahl                                    Nicholas J. Henderson
 6     Attorney for debtor 15005 NW Cornell LLC          Troy Sexton
                                                          Attorneys for debtor Vahan M. Dinihanian
 7
      Stephen P. Arnot                                   Eleanor A. Dubay
 8     U.S. Trustee                                       Attorney for creditor Tasha Teherani-Ami
 9    Elayna Z. Matthews                                 Daniel L. Steinberg
       Attorney for Columbia State Bank                   Attorney for Cornell Road LLC; Lillian
10                                                       Logan

11    Erich M. Paetsch                                   Russell D. Garrett
       Attorney for Columbia State Bank                   Attorney for Alexander LLC, et al.
12
          2) using paper by first class mail on those who do not participate in this case through
13   CM/ECF:

14

15
            DATED: September 7, 2021
16
                                                          /s/ Bruce H. Orr
17                                                       Bruce H. Orr, OSB No. 813297
                                                         bho@wysekadish.com
18

19

20

21

22

23

24

25

26




                         Case 19-31883-dwh11         Doc 418     Filed 09/07/21
